 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9

10   COLEMAN KENYATTA SMITH, JR.,                     Case No. 1:18-cv-01197-AWI-EPG (PC)
11                Plaintiff,                          ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS
12         v.
                                                      (ECF NOS. 12 & 14)
13   S. PONCE, et al.,
                                                      ORDER DISMISSING ACTION
14                Defendants.
                                                      ORDER FOR CLERK TO CLOSE CASE
15

16          Coleman Smith, Jr. (“Plaintiff”), is a state prisoner proceeding pro se in this civil rights
17   action filed pursuant to 42 U.S.C. § 1983.          The matter was referred to a United States
18   magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
19          On October 15, 2019, Magistrate Judge Erica P. Grosjean entered findings and
20   recommendations, recommending that “[t]his action be DISMISSED, with prejudice, based on
21   Plaintiff’s failure to state a claim upon which relief may be granted.” (ECF No. 14, p. 7).
22          Plaintiff was provided an opportunity to file objections to the findings and
23   recommendations.     The deadline to file objections has passed, and Plaintiff has not filed
24   objections or otherwise responded to the findings and recommendations.
25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
26   Court has conducted a de novo review of this case. Having carefully reviewed the entire file,
27   the Court finds the findings and recommendations to be supported by the record and proper
28   analysis.
                                                     1
 1         Accordingly, THE COURT HEREBY ORDERS that:
 2         1.     The findings and recommendations issued by Magistrate Judge Erica P.
 3                Grosjean on October 15, 2019, are ADOPTED IN FULL;
 4         2.     This action is DISMISSED, with prejudice, based on Plaintiff’s failure to state a
 5                claim upon which relief may be granted; and
 6         3.     The Clerk of Court is directed to close this case.
 7

 8
     IT IS SO ORDERED.
 9

10   Dated: January 17, 2020
                                               SENIOR DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
